DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/28/2020.
The Examiner would like to indicate that pending claims 24-25 cannot be withdrawn at this time since these claims have already been examined on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-28, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn et al. 9,675,062 in view of Ziese, Jr. 4,667,430 or Brown 7,108,199 and Kamen et al. 2013/0177455 or Norman et al. 2009/0214365.
Kuhn discloses a lure dispensing system operative with a trap device (the system of Kuhn is capable of being used with a trap device; trap device not being positively claimed), where the lure dispensing system comprises comprising a collapsible lure storage vessel (bag 10) comprising a flexible material (PET, foil, and LLDPE; see col. 6, lines 9-12) and configured to hold lure (animal attractants in liquid form) therein, wherein the lure storage vessel comprises an exit opening (26) through which lure may exit the vessel, and wherein the lure storage vessel is configured to at least partially collapse as the lure exits the vessel (flexible material of the bag will collapse as it is emptied; also see col. 7, lines 6-9), but does not disclose wherein the exit opening is in fluid communication with a lure outlet.  Ziese, Jr. discloses a lure dispensing system (10) comprising a collapsible lure storage vessel (collapsible wall receptacle member 14 forming a fluid reservoir 16) comprising a flexible material (Fig. 3 shows receptacle member 14 being made of plastic in cross-section) and configured to hold a lure (liquid animal lure 17) therein, wherein the collapsible lure storage vessel comprises an exit opening (25’) through which lure may exit the collapsible lure storage vessel, wherein the exit opening is in fluid communication with a lure outlet (25”).  Brown discloses a lure dispensing system comprising a lure storage vessel (26) configured to hold lure (liquid scent) therein, wherein the lure storage vessel comprises an exit opening (62, 64) through which lure may exit the lure storage vessel, wherein the exit opening is in fluid communication with a lure outlet (64, 76, 22).  It would have been obvious to one of ordinary skill in the art to modify the exit opening of the collapsible lure storage vessel of Kuhn such that it is in fluid communication with a lure outlet in view of Ziese, Jr. or Brown in order to provide a means for directing the liquid lure to the desired location which is distally located from the exit opening so as to not only dispense the liquid lure in the vicinity of the exit opening.  Kuhn and Ziese, Jr. or 
In regard to claim 27, Kuhn discloses a lure metering system (tube 20, fitment 100, dispense nozzle 110) configured to draw lure from the collapsible lure storage vessel (10) and dispense the lure at a lure outlet (26) in a metered amount (linear flow rate; see col. 6, lines 55-67 & col. 8, line 33 to col. 9, line 55).
In regard to claim 28, Kuhn discloses wherein the collapsible lure storage vessel (10) comprises a material (foil comprising aluminum) that excludes light from an interior of the lure storage vessel.
In regard to claim 30, Kuhn and Ziese, Jr. or Brown disclose wherein the trap device it is operative with is a trap device (Kuhn and Ziese, Jr. or Brown disclose a device capable of being used with any type of trap) of a camera trap, a live capture trap, a spring powered kill trap that is reset using an electric motor, a resetting kill trap other than a spring powered kill trap that is reset using an electric motor, or a kill trap other than a resetting kill trap.
Claims 26-28, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn et al. 9,675,062 in view of DeHart 4,302,899 or Key 8,739,457 and Ziese, Jr. 4,667,430 or Brown 7,108,199 and Kamen et al. 2013/0177455 or Norman et al. 2009/0214365.
Kuhn discloses a lure dispensing system comprising a collapsible lure storage vessel (bag 10) comprising a flexible material (PET, foil, and LLDPE; see col. 6, lines 9-12) and configured to hold lure (animal attractants in liquid form) therein, wherein the lure storage vessel comprises an outlet opening (26) through which lure may exit the 
In regard to claim 27, Kuhn discloses a lure metering system (tube 20, fitment 100, dispense nozzle 110) configured to draw lure from the collapsible lure storage vessel (10) and dispense the lure at a lure outlet (26) in a metered amount (linear flow rate; see col. 6, lines 55-67 & col. 8, line 33 to col. 9, line 55).
In regard to claim 28, Kuhn discloses wherein the collapsible lure storage vessel (10) comprises a material (foil comprising aluminum) that excludes light from an interior of the lure storage vessel.
In regard to claim 30, Kuhn and DeHart or Key disclose wherein the trap device it is operative with is a trap device (Kuhn and DeHart or Key disclose a device capable of being used with a trap) of a camera trap, a live capture trap, a spring powered kill trap that is reset using an electric motor, a resetting kill trap of any other type, or a kill trap of any other type.

Allowable Subject Matter
Claims 18-23 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



DWA